Exhibit 10.1

EMPLOYMENT TRANSITION AND CONSULTING AGREEMENT

This Employment Transition and Consulting Agreement (this “Agreement”),
effective as of the Effective Date (as defined below), is entered into by and
among BioMed Realty Trust, Inc., a Maryland corporation (the “REIT”), BioMed
Realty, L.P., a Maryland limited partnership (the “Operating Partnership,” and
together with the REIT, the “Company”), and Matthew G. McDevitt (“Executive”),
and inures to the benefit of each of the Company’s current, former and future
parents, subsidiaries, related entities, employee benefit plans and their
fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns.

WHEREAS, Executive is currently employed by the Company as its Executive Vice
President, Real Estate, and is a party to that certain Change in Control and
Severance Agreement executed effective January 25, 2012, by and among the REIT,
the Operating Partnership and Executive (the “Change in Control and Severance
Agreement”);

WHEREAS, both Executive and the Company have determined that it is in their
mutual best interests that Executive’s employment with the Company terminate,
and that their employment relationship be dissolved in the manner set forth in
this Agreement;

WHEREAS, both Executive and the Company have determined that it is in their
mutual best interests that Executive continue to provide consulting services to
the Company following his termination of employment; and

WHEREAS, Executive and the Company desire to set forth the terms and conditions
of the foregoing arrangement.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1. Effective Date; Termination of Employment.

(a) Effective Date. This Agreement shall become effective upon the occurrence of
both of the following events: (i) execution of the Agreement by the parties
hereto and the execution of the Release (as defined in Section 3(e) below) by
Executive; and (ii) expiration of the revocation period applicable under the
Release without Executive having given notice of revocation. The date of the
last to occur of the foregoing events shall be referred to in this Agreement as
the “Effective Date.” Until and unless both of the foregoing events occur, this
Agreement shall be null and void.

(b) Termination of Employment Status. Executive’s employment by the Company
shall terminate effective as of December 30, 2014 (the “Termination Date”).
Executive hereby resigns from his position as Executive Vice President, Real
Estate (and any other titles or officer positions he may hold) of the Company
(and any of its Affiliates (as defined below)) effective as of the Termination
Date. Executive shall execute any additional documentation necessary to
effectuate such resignations.



--------------------------------------------------------------------------------

2. Consulting Services.

(a) Consulting Period. Subject to earlier termination pursuant to Section 5
below, Executive will provide consulting services to the Company during the
period (the “Consulting Period”) commencing on the Termination Date and ending
on December 30, 2017. Upon termination of the Consulting Period, Executive shall
use commercially reasonable efforts to minimize fees and expenses upon
termination and ensure the smooth transfer of the work performed by Executive to
the relevant Company representative.

(b) Scope of Services During Consulting Period. The scope of Executive’s
consulting services (the “Services”) shall include, but is not necessarily
limited to the following:

(i) Potential Investments. Executive shall support the Company by sourcing,
identifying and presenting to the Company potential real estate investment
opportunities that may fit the Company’s investment criteria, as such criteria
may be modified from time to time (collectively, “Potential Investments”). Such
Potential Investments shall include, but are not necessarily limited to,
acquisitions of real estate (through acquisition of the property in fee simple,
ground lease, joint venture or otherwise) and other real estate-related
investments (such as structured financing opportunities secured by real
property).

(ii) Leasing and Sales Support Activities. Executive shall provide the Company
with such advice and support as the Chief Executive Officer of the Company may
request in connection with its efforts to lease and/or sell the property
specified on Schedule I attached hereto (the “Specified Property”). In addition,
in the event that Executive is able to legally enter into a brokerage agreement
with the Company for the sale or lease of the Specified Property during the
Consulting Period and on or before December 30, 2015, the Company agrees to
enter into an exclusive brokerage agreement with Executive on commercially
reasonable terms and consistent with the Company’s past practice for similar
arrangements.

(c) Right of First Offer for Potential Investments. Executive shall be required
to present to the Company (to its Chief Executive Officer) in writing any
Potential Investments first for the Company’s consideration, and provide the
Company a right of first offer on any such Potential Investments, prior to
presenting any information relating to the Potential Investment to any other
potential investor. Executive shall exercise commercially reasonable efforts to
assist the Company in obtaining information that the Company deems necessary to
effectively evaluate the Potential Investment. The Company shall be provided a
reasonable period of time, and in no event less than thirty (30) days from the
date that Executive initially presented the Potential Investment to the Company,
to evaluate the Potential Investment and determine whether the Company wishes to
proceed in further negotiations with respect to the Potential Investment. The
Company shall provide written notice to Executive of this decision; if the
Company does not respond to Executive within thirty (30) days from the date that
Executive initially presented the Potential Investment to the Company, the
Company will be deemed not to have chosen to pursue the Potential Investment,
and Executive may present the Potential Investment to other potential investors,
subject to the limitations set forth below in Section 2(e). If the Company
provides written notice that it wishes to proceed in further negotiations with
respect to the Potential Investment, Executive will not disclose any

 

2



--------------------------------------------------------------------------------

information regarding the Potential Investment to other potential investors or
otherwise interfere with the Company’s pursuit of the Potential Investment,
unless and until the Company ceases negotiations with the counterparty and
determines not to proceed with the Potential Investment. For the avoidance of
doubt, nothing in this Agreement shall require Executive to be paid, or prevent
Executive from being paid, a fee in connection with any Potential Investment by
the buyer or seller in such transaction.

(d) Right of First Offer for Certain Properties. During the Consulting Period,
Executive shall have a right of first offer to certain properties owned by the
Company on the terms and conditions set forth in Schedule II attached hereto.

(e) Restricted Actions. Under no circumstances may Executive present any
Potential Investment, either directly or indirectly, to any of the Persons
listed on Schedule III hereto or their respective Affiliates (together, the
“Defined Competitors”) during the Consulting Period. For purposes of this
Section 2(e), “Affiliate” means with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such Person. For purposes of this
Section 2(e), “control” and with correlative meanings, the terms “controlled by”
and “under common control with,” means (x) the possession, directly or
indirectly, of the power to direct the management or policies of a Person,
whether through the ownership of voting securities or other ownership interests,
as an executive officer, or by contract or otherwise, or (y) the ownership,
directly or indirectly, of at least fifty percent (50%) of the voting securities
or other ownership interests of a Person. “Person” means an individual,
partnership, joint venture, association, corporation, limited liability company
and any other form of business organization.

(f) Standard for Performance. Executive shall use commercially reasonable
efforts in performing the Services under this Agreement, which shall be
conducted with due diligence, good faith and in full compliance with the highest
professional standards of practice in the industry. Executive shall comply with
all applicable laws and any Company requirements in the course of performing the
Services. If Executive’s work requires a license, Executive has obtained that
license and the license is in full force and effect.

(g) Availability. In connection with Executive’s Services to the Company,
Executive agrees to: (i) be available for consultation by telephone or e-mail on
a regular basis on reasonable prior notice; and (ii) be available to attend
meetings with the Chief Executive Officer of the Company, or persons designated
by the Chief Executive Officer, at the Company’s headquarters or other offices,
on reasonable prior notice.

(h) Status as Consultant. Notwithstanding any provision of this Agreement to the
contrary, during the Consulting Period, Executive acknowledges that he is and
shall at all times be an independent contractor, he is not an agent or employee
of the Company and he is not authorized to bind the Company or otherwise act on
behalf of the Company. Nothing herein contained shall be deemed to create an
agency, joint venture, partnership or franchise relationship between the parties
hereto. After the Termination Date, Executive shall have no right under this
Agreement, or as a result of his Services to the Company, to participate in any
employee, retirement, insurance or other benefit program of the Company (except
to the extent Executive elects to and is eligible to receive continued
healthcare coverage pursuant to the

 

3



--------------------------------------------------------------------------------

provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), for himself and any covered dependents), nor will the Company
make any deductions from Executive’s compensation for taxes, the payment of
which shall be solely Executive’s responsibility. Executive represents and
warrants that neither this Agreement nor the performance thereof will conflict
with or violate any obligation of Executive or right of any third party. This
Agreement does not limit the authority of the Company to enter into other
contracts with other independent contractors.

3. Compensation.

(a) Compensation through Termination Date. On the Termination Date, the Company
shall issue Executive his final paycheck, reflecting (i) his earned but unpaid
base salary through the Termination Date, and (ii) all accrued, unused PTO
(vacation and sick leave) due Executive through the Termination Date. Subject to
Sections 3(b) and (c) below, Executive acknowledges and agrees that with his
final check, the payment of any outstanding expense reimbursements, and the
payment of any amounts payable under any of the employee benefit plans of the
Company in accordance with the terms of such plans, Executive will have received
all monies, bonuses, commissions, expense reimbursement, vacation pay, or other
compensation he earned or was due during his employment by the Company.
Executive acknowledges that he shall not be entitled to receive an annual bonus
for 2014.

(b) Severance. In consideration for the Release and his continued compliance
with the terms of this Agreement, Executive shall be entitled to receive cash
severance payments in the aggregate amount of $2,910,915, which shall be paid
within ten (10) days following the Effective Date. Executive acknowledges that
the foregoing cash payment is in full satisfaction of the amounts payable to him
under the Change in Control and Severance Agreement.

(c) Compensation during Consulting Period.

(i) Cash Compensation. During the Consulting Period, as compensation for the
Services to be rendered pursuant to this Agreement, Executive shall be entitled
to an annual retainer of $112,620, payable in equal monthly installments of
$9,385 per month.

(ii) Expenses. During the Consulting Period, the Company shall reimburse
Executive for reasonable and pre-approved out-of-pocket business expenses
incurred in connection with the performance of his Services hereunder, subject
to (i) a maximum of $25,000 annually, (ii) such policies as the Company may from
time to time establish, and (iii) Executive furnishing the Company with evidence
in the form of receipts satisfactory to the Company substantiating the claimed
expenditures. The Company agrees to reimburse Executive for amounts payable to
Executive under this Section 3(c)(ii) within thirty (30) days after receipt of
satisfactory evidence from Executive. In addition, Executive shall be entitled
to keep his current cell phone number for a period of sixty (60) days following
the Termination Date, although the Company will not provide any allowance for
cell phone usage or equipment.

 

4



--------------------------------------------------------------------------------

(iii) Stock Awards. There shall be no break in service as a result of
Executive’s conversion from an employee to an independent contractor and
consultant for purposes of Executive’s Stock Awards. Following the Termination
Date, Executive shall not be entitled to any additional grants of Stock Awards.
For purposes of this Agreement, “Stock Awards” means all stock options, stock
appreciation rights, restricted stock, performance units, long-term incentive
plan units and such other awards granted pursuant to the Company’s stock option
and equity incentive award plans or agreements and any shares of stock issued
upon exercise thereof.

(A) Performance Units. During the Consulting Period, the performance units
previously issued to Executive shall continue to be eligible to vest in
accordance with the terms of the applicable Performance Unit Award Grant Notice
and Performance Unit Award Agreement entered into between the Company and
Executive (each, a “Performance Unit Agreement”). Each of the Performance Unit
Agreements is hereby amended to delete Section 2 of Exhibit B thereof.
Notwithstanding the foregoing, the performance units shall be eligible to vest
upon the occurrence of a Change in Control (as defined in the BioMed Realty
Trust, Inc. and BioMed Realty, L.P. 2004 Incentive Award Plan (as amended from
time to time, the “Plan”)) during the Consulting Period in accordance with the
terms of the Performance Unit Agreements. In the event of the termination of the
Consulting Period for any reason prior to the vesting of such performance units,
the performance units shall automatically and without further action be
cancelled and forfeited by Executive.

(B) Restricted Stock. During the Consulting Period, Executive shall continue to
be eligible to vest in his outstanding restricted stock awards in accordance
with the terms of the applicable Restricted Stock Award Grant Notice and
Restricted Stock Award Agreement. Executive acknowledges that he shall not vest
in such restricted stock awards on an accelerated basis pursuant to
Section 1(a)(vi) of the Change in Control and Severance Agreement and hereby
expressly waives application of that section to his restricted stock awards.
Notwithstanding the foregoing, all of Executive’s outstanding restricted stock
awards shall vest on an accelerated basis upon the occurrence of a Change in
Control (as defined in the Plan) during the Consulting Period. In the event of
the termination of the Consulting Period for any reason prior to the vesting of
such restricted stock awards, such restricted stock awards shall automatically
and without further action be cancelled and forfeited by Executive.

(d) Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to
compensation, benefits, and other amounts hereunder (if any) accruing after the
termination of Executive’s employment by or service to the Company shall cease
upon such termination. In the event of a termination of Executive’s employment
by or service to the Company under this Agreement, Executive’s sole remedy shall
be to receive the payments and benefits described in this Section 3. In
addition, Executive acknowledges and agrees that he is not entitled to any
reimbursement by the Company for any taxes payable by Executive as a result of
the payments and benefits received by Executive pursuant to this Section 3,
including, without limitation, any excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

5



--------------------------------------------------------------------------------

(e) Release. Executive’s right to receive any of the payments or other
compensation to be made to Executive pursuant to Sections 2, 3(b) and 3(c) shall
be contingent on Executive providing to the Company (and failing to revoke) a
full and complete general release in the form attached hereto as Exhibit A (the
“Release”). In the event Executive has not signed the Release on or prior to the
date that is twenty-one (21) days following the Termination Date, or Executive
revokes the Release within the time period specified therein, this Agreement
shall not become effective, the Consulting Period will terminate immediately and
the Company shall not be obligated to pay any amounts pursuant to Section 2,
3(b) and 3(c) to Executive under this Agreement.

4. Confidential Information and Non-Solicitation.

(a) Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the REIT,
the Operating Partnership and their respective Affiliates (collectively, the
“REIT Group”), and each of their respective businesses, which shall have been
obtained by Executive during Executive’s employment by the Company or during
Executive’s Services pursuant to this Agreement and which shall not be or become
public knowledge (other than by acts by Executive or representatives of
Executive in violation of this Agreement). After termination of Executive’s
Services with the Company, Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it; provided, that if Executive
receives actual notice that Executive is or may be required by law or legal
process to communicate or divulge any such information, knowledge or data,
Executive shall promptly so notify the Company.

(b) During the Consulting Period, Executive shall not directly or indirectly
solicit, induce, or encourage any employee, consultant, agent, customer, vendor,
or other parties doing business with any member of the REIT Group to terminate
their employment, agency, or other relationship with the REIT Group or such
member or to render services for or transfer their business from the REIT Group
or such member and Executive shall not initiate discussion with any such person
for any such purpose or authorize or knowingly cooperate with the taking of any
such actions by any other individual or entity.

(c) In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by Executive of his obligations under Sections
4(a) and (b) of this Agreement, that monetary damages for such breach would not
be readily calculable, and that the Company would not have an adequate remedy at
law therefor, Executive acknowledges, consents and agrees that in the event of
such breach, or the threat thereof, the Company shall be entitled, in addition
to any other legal remedies and damages available, to specific performance
thereof and to temporary and permanent injunctive relief (without the necessity
of posting a bond) to restrain the violation or threatened violation of such
obligations by Executive.

(d) This Section 4 shall survive for a period of three (3) years following the
termination of Executive’s Services or any expiration or termination of this
Agreement.

 

6



--------------------------------------------------------------------------------

5. Termination. Executive shall be entitled to terminate this Agreement at any
time upon thirty (30) days’ written notice to the Company. The Company shall be
entitled to terminate this Agreement immediately upon the occurrence of a
Significant Cause Event. Upon any termination of this Agreement, the Consulting
Period will terminate, all payments to Executive hereunder shall cease and any
remaining unvested Stock Awards shall terminate. A “Significant Cause Event”
with respect to Executive means any of the following, as determined by the
Company in its reasonable discretion:

(a) Executive’s commission of an act of fraud or material dishonesty or willful
misconduct in the performance of his duties;

(b) Executive’s conviction of, or entry by Executive of a guilty or no contest
plea to, the commission of a felony or a crime involving moral turpitude;

(c) Executive’s negligent or willful violation of applicable law in the
performance of the Services;

(d) Executive’s breach of Sections 2, 4, 6 or 7 of this Agreement;

(e) Executive accepts a position of full-time employment with another Person
which restricts or interferes with his ability to provide the Services; or

(f) Executive, directly or indirectly, consults for, becomes employed by or
Affiliated with or otherwise conducts business with a Defined Competitor.

6. Nondisparagement. Executive agrees that neither he nor anyone acting by,
through, under or in concert with him shall disparage or otherwise communicate
negative statements or opinions about the Company, its directors, officers,
partners, employees, agents or business. The Company agrees that neither its
Board members nor officers shall disparage or otherwise communicate negative
statements or opinions about Executive.

7. Arbitration. Except as set forth in Section 4, any disagreement, dispute,
controversy or claim arising out of or relating to this Agreement or the
interpretation of this Agreement or any arrangements relating to this Agreement
or contemplated in this Agreement or the breach, termination or invalidity
thereof shall be settled by final and binding arbitration administered by JAMS
in San Diego, California in accordance with the then existing JAMS Arbitration
Rules and Procedures for Employment Disputes (the “Rules”). The Rules can be
found online at www.jamsadr.org. In the event of such an arbitration proceeding,
Executive and the Company shall select a mutually acceptable neutral arbitrator
from among the JAMS panel of arbitrators. In the event Executive and the Company
cannot agree on an arbitrator, the Administrator of JAMS will appoint an
arbitrator. Neither Executive nor the Company nor the arbitrator shall disclose
the existence, content, or results of any arbitration hereunder without the
prior written consent of all parties. Except as provided herein, the Federal
Arbitration Act shall govern the interpretation, enforcement and all
proceedings. The arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the State of California, or federal law, or both, as
applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such

 

7



--------------------------------------------------------------------------------

motions under the Federal Rules of Civil Procedure. The arbitrator shall render
an award and a written, reasoned opinion in support thereof. Judgment upon the
award may be entered in any court having jurisdiction thereof. The Company will
pay the direct costs and expenses of the arbitration, including the cost of any
record or transcripts of the arbitration, the JAMS administrative fees, and the
fee of the arbitrator. Executive and the Company shall be responsible for their
respective attorneys’ fees incurred in connection with enforcing this Agreement;
provided, however, Executive and the Company agree that, except as may be
prohibited by law, the arbitrator may, in his or her discretion, award
reasonable attorneys’ fees to the prevailing party; provided, further, that the
prevailing party shall be reimbursed for such fees, costs and expenses within
sixty (60) days following any such award; provided, further, that the parties’
obligations pursuant to the provisos set forth above shall terminate on the
tenth (10th) anniversary of the Termination Date. This Section 7 is intended to
be the exclusive method for resolving any and all claims by the parties against
each other related to any disagreement, dispute, controversy or claim arising
out of or relating to this Agreement or the interpretation of this Agreement or
any arrangements relating to this Agreement or contemplated in this Agreement or
the breach, termination or invalidity thereof; provided, however, that Executive
shall retain the right to file administrative charges with or seek relief
through any government agency of competent jurisdiction, and to participate in
any government investigation, including but not limited to (i) claims for
workers’ compensation, state disability insurance or unemployment insurance;
(ii) claims for unpaid wages or waiting time penalties brought before the
California Division of Labor Standards Enforcement; provided, however, that any
appeal from an award or from denial of an award of wages and/or waiting time
penalties shall be arbitrated pursuant to the terms of this paragraph; and
(iii) claims for administrative relief from the United States Equal Employment
Opportunity Commission and/or the California Department of Fair Employment and
Housing (or any similar agency in any applicable jurisdiction other than
California); provided, further, that Executive shall not be entitled to obtain
any monetary relief through such agencies other than workers’ compensation
benefits or unemployment insurance benefits. Notwithstanding the foregoing, this
Section 7 shall not limit any party’s right to obtain any provisional remedy,
including, without limitation, injunctive or similar relief, from any court of
competent jurisdiction as may be necessary to protect their rights and interests
pending the outcome of arbitration, including without limitation injunctive
relief, in any court of competent jurisdiction pursuant to California Code of
Civil Procedure § 1281.8 or any similar statute of an applicable jurisdiction,
including, without limitation, the Company’s right to enforce Executive’s
obligations under Section 4 to the extent the Company is entitled to seek
specific performance thereunder. Seeking any such relief shall not be deemed to
be a waiver of such party’s right to compel arbitration. Each of Executive and
the Company hereby expressly waive their right to a jury trial.

8. Miscellaneous.

(a) Entire Agreement. This Agreement and the agreements and schedules referenced
herein set forth the entire agreement of the parties hereto in respect of the
subject matter contained herein and therein and supersede all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto, and any prior agreement of the parties hereto in respect of
the subject matter contained herein, including without limitation, any

 

8



--------------------------------------------------------------------------------

contrary or limiting provisions in any Company equity compensation plan and the
Change in Control and Severance Agreement. In addition, this Agreement shall not
limit in any way any obligation Executive may have under any other agreement
with or promise to the Company relating to confidentiality, proprietary rights
in technology or the assignment of interests in any intellectual property.

(b) Assignment; Assumption by Successor. Neither this Agreement nor any of the
rights or obligations hereunder may be assigned by either party without the
prior written consent of the other party. Notwithstanding the foregoing, the
rights of the Company under this Agreement may, without the consent of
Executive, be assigned by the Company, in its sole and unfettered discretion, to
any Person which at any time, whether by purchase, merger or otherwise, directly
or indirectly, acquires all or substantially all of the assets or business of
the Company. Unless expressly provided otherwise, “Company” as used herein shall
mean the Company as defined in this Agreement and any successor to its business
and/or assets as aforesaid.

(c) Survival. The covenants, agreements, representations and warranties
contained in or made in Sections 3, 4, 5, 6, 7 and 8 of this Agreement shall
survive any termination of Executive’s services or any termination of this
Agreement.

(d) Third-Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any Person not a party to this
Agreement.

(e) Waiver. The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

(f) Section Headings. The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.

(g) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to Executive: at Executive’s most recent address on the records of the
Company.

If to the REIT or the Operating Partnership:

BioMed Realty Trust, Inc.

BioMed Realty, L.P.

17190 Bernardo Center Drive

San Diego, California 92128

Attention: Chief Executive Officer

 

9



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(h) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(i) Governing Law and Venue. This Agreement is to be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof. Except as provided in Sections 4 and
Section 7 herein, any suit brought hereon shall be brought in the state or
federal courts sitting in San Diego, California, the parties hereto hereby
waiving any claim or defense that such forum is not convenient or proper. Each
party hereby agrees that any such court shall have in personam jurisdiction over
it and consents to service of process in any manner authorized by California
law.

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

(k) Construction. The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto. Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

(l) Code Section 409A. Notwithstanding anything contained in this Agreement to
the contrary, to the maximum extent permitted by applicable law, amounts payable
to Executive pursuant to this Agreement shall be made in reliance upon Treas.
Reg. Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals). This Agreement is intended to be
written, administered, interpreted and construed in a manner such that no
payment or benefits provided under the Agreement become subject to (a) the gross
income inclusion set forth within Code Section 409A(a)(1)(A) or (b) the interest
and additional tax set forth within Code Section 409A(a)(1)(B) (together,
referred to herein as the “Section 409A Penalties”), including, where
appropriate, the construction of defined terms to have meanings that would not
cause the imposition of Section 409A Penalties. In no event shall the Company be
required to provide a tax gross-up payment to Executive or otherwise reimburse
Executive with respect to Section 409A Penalties. For purposes of Section 409A
of the Code (including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), each payment that Executive may be eligible to
receive under this Agreement shall be treated as a separate and distinct
payment. Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided under this Agreement during any tax year of
Executive shall not affect in-kind benefits or reimbursements to be provided in
any other tax year of Executive and are not subject to liquidation or exchange
for another benefit. Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Executive and, if timely
submitted, reimbursement payments shall be made to Executive as soon as
administratively practicable

 

10



--------------------------------------------------------------------------------

following such submission, but in no event later than the last day of
Executive’s taxable year following the taxable year in which the expense was
incurred. In no event shall Executive be entitled to any reimbursement payments
after the last day of Executive’s taxable year following the taxable year in
which the expense was incurred. This section shall only apply to in-kind
benefits and reimbursements that would result in taxable compensation income to
Executive.

(m) Amendment. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Chief Executive Officer or President of the
Company.

(n) Taxes. All compensation payable to Executive under this Agreement shall be
subject to such deductions as the Company is from time to time required to make
pursuant to law, governmental regulation or order. During the Consulting Period,
Executive shall be solely responsible for taxes required to be paid with respect
to his performance of Services and the receipt of consideration under this
Agreement, including, without limitation, United States federal, state and local
income taxes, payroll taxes, social security, unemployment or disability
insurance, or similar items, and Executive will indemnify the Company and hold
it harmless from and against all claims, damages, losses and expenses, including
reasonable fees and expenses of attorneys, relating to any obligation imposed by
law on the Company to pay any withholding taxes, payroll taxes, social security,
unemployment or disability insurance, or similar items in connection with
consideration received by Executive pursuant to this Agreement, whether such
obligations are imposed by the Internal Revenue Service or any other federal,
state or local governmental authority.

(o) RIGHT TO ADVICE OF COUNSEL. EXECUTIVE ACKNOWLEDGES THAT HE HAS THE RIGHT,
AND IS ENCOURAGED, TO CONSULT WITH HIS LAWYER AND PERSONAL TAX ADVISORS; BY HIS
SIGNATURE BELOW, EXECUTIVE ACKNOWLEDGES THAT HE HAS CONSULTED, OR HAS ELECTED
NOT TO CONSULT, WITH HIS LAWYER AND PERSONAL TAX ADVISORS CONCERNING THIS
AGREEMENT AND THAT NEITHER THE COMPANY NOR ITS REPRESENTATIVES OR AGENTS HAS
GIVEN HIM LEGAL OR TAX ADVICE CONCERNING THIS AGREEMENT.

(Signature Page Follows)

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

      /s/ Matthew G. McDevitt

      Matthew G. McDevitt

BIOMED REALTY TRUST, INC. By:  

/s/ Alan D. Gold

  Name: Alan D. Gold   Title:   Chief Executive Officer

 

BIOMED REALTY, L.P. By:  

BioMed Realty Trust, Inc., its general

partner

  By:  

     /s/ Alan D. Gold

  Name: Alan D. Gold   Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

For and in consideration of the payments and benefits (the “Separation
Benefits”) to be provided to the undersigned pursuant to Sections 2 and 3 of
that certain Employment Transition and Consulting Agreement (the “Transition
Agreement”) dated as of December 30, 2014, among the undersigned, BioMed Realty
Trust, Inc. (the “REIT”), and BioMed Realty, L.P. (the “Operating Partnership”
and together with the REIT, the “Company”), the receipt and adequacy of which
are hereby acknowledged, the undersigned for himself, his heirs, executors,
administrators, assigns and successors, fully and forever releases and
discharges the REIT, the Operating Partnership and each of their current, former
and future parents, subsidiaries, related entities, employee benefit plans and
their fiduciaries, predecessors, successors, officers, directors, shareholders,
agents, employees and assigns (collectively, “Releasees”), with respect to any
and all claims, liabilities and causes of action, of every nature, kind and
description, in law, equity or otherwise, which have arisen, occurred or existed
at any time prior to the signing of this Release of Claims (this “Release”),
including, without limitation, any and all claims, liabilities and causes of
action arising out of or relating to the undersigned’s employment with the
Company or the cessation of that employment.

The undersigned understands and agrees that, with the exception of potential
employment-related claims identified below, he is waiving any and all rights he
may have had, now has, or in the future may have, to pursue and/or recover
against any of the Releasees any and all remedies available to him under any
employment-related causes of action which have arisen, occurred or existed at
any time prior to the signing of this Release, including without limitation,
claims of wrongful discharge, breach of contract, breach of the covenant of good
faith and fair dealing, fraud, violation of public policy, defamation,
discrimination, personal injury, physical injury, emotional distress, claims
under the United States Constitution, the Pennsylvania State Constitution, Title
VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, the Americans With Disabilities Act, the Federal Rehabilitation
Act, the Family and Medical Leave Act, the Equal Pay Act of 1963, the
Pennsylvania Human Relations Act, the Pennsylvania Wage Payment and Collection
Law, the Pennsylvania Minimum Wage Act and any other federal, state or local
laws and regulations relating to employment, conditions of employment (including
wage and hour laws), perquisites of employment (including but not limited to
claims relating to stock and/or stock options) and/or employment discrimination,
whether such claim be based upon an action filed by the undersigned or by a
governmental agency.

Except as described below, the undersigned agrees and covenants not to file any
suit or complaint against the Company in any court with regard to any claim,
demand, liability or obligation arising out of his employment with the Company
or separation therefrom. The undersigned further represents that no claims,
complaints, charges, or other proceedings are pending in any court,
administrative agency, commission or other forum relating directly or indirectly
to his employment with the Company.

This Release does not apply to: (i) any claims or rights that may arise after
the date the undersigned signs this Release, (ii) any claims or rights based on
the Company’s



--------------------------------------------------------------------------------

executory obligations under the Agreement, (iii) any claims or rights the
undersigned may have under the Company’s expense reimbursement policies,
(iv) the undersigned’s vested rights under the Company’s ERISA-covered employee
benefit plans as applicable on the date the undersigned signs this Release,
(iv) claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law, (v) claims for workers’
compensation insurance benefits under the terms of any worker’s compensation
insurance policy or fund of the Company, and (vi) any claims that the
controlling law clearly states may not be released by private
agreement. Moreover, nothing in this Release, including but not limited to the
release of claims, the promise not to sue, the confidentiality obligations, and
the restriction on use of confidential information, generally prevents the
undersigned from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission, the National Labor Relations Board, the California Department of
Fair Employment and Housing or any other federal, state or local agency charged
with the enforcement of any laws, or from exercising rights under Section 7 of
the National Labor Relations Act to engage in joint activity with other
employees, although by signing this Release the undersigned is waiving any right
to individual relief based on claims asserted in such a charge or complaint
except where such a waiver is prohibited. The undersigned further waives any
right to seek reinstatement to his former position with the Company.

The undersigned acknowledges that he has been advised of and is familiar with
the provisions and protections of Section 1542 of the California Civil Code,
which reads:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.

Being aware of said provision, the undersigned hereby expressly waives any
rights he may have thereunder, as well as under any other statutes or common law
principles of similar effect.

The undersigned acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the federal Age Discrimination in
Employment Act of 1967, as amended (“ADEA”). He also acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which he already was entitled. The undersigned further acknowledges
that he has been advised by this writing, as required by law, that: (a) his
waiver and release specified in this paragraph do not apply to any rights or
claims that may arise after the date he signs this Release; (b) he has been
advised hereby that he has the right to consult with an attorney of his choosing
prior to executing this Release; (c) he has twenty-one (21) days to consider
this Release (although he may choose to voluntarily execute this Release
earlier; and, the undersigned represents that if he executes this Release before
twenty-one (21) days have elapsed, he does so voluntarily, upon the advice and
with the approval of his legal counsel, and that he voluntarily waives any
remaining consideration period); (d) he has seven (7) days following his
execution of this Release to revoke the Release (in writing, as provided below);
and (e) this Release will not be effective until the date upon which the
revocation period has expired, which will be the eighth (8th) day after this
Release is executed by the undersigned, provided that he has not revoked this
Release as provided below, and further provided that the Company has also
executed this Release and the Employment Transition and Consulting



--------------------------------------------------------------------------------

Agreement by that date. Any revocation of this Release must be made in writing
and received by the Company at 17190 Bernardo Center Drive, San Diego, CA 92128;
Attn: General Counsel, no later than noon on the eighth (8th) calendar day
following his execution of this Release.

The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or claims under any such
assignment or transfer. It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.

The undersigned agrees that if any provision of the release given by him under
this Release is found to be unenforceable, it will not affect the enforceability
of the remaining provisions and the courts may enforce all remaining provisions
to the extent permitted by law.

The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.

This Release is to be governed by and construed in accordance with the laws of
the State of California applicable to contracts made and to be performed wholly
within such State, and without regard to the conflicts of laws principles
thereof. This Release shall be subject to the arbitration provision set forth in
Section 7 of the Transition Agreement.

PLEASE READ CAREFULLY. THIS RELEASE CONTAINS A GENERAL RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

THE UNDERSIGNED ACKNOWLEDGES AND AGREES THAT HE HAS BEEN ADVISED THAT THIS
RELEASE IS A BINDING AND LEGAL DOCUMENT. THE UNDERSIGNED FURTHER AGREES THAT HE
HAS HAD AT LEAST TWENTY-ONE (21) DAYS TO REVIEW THE PROVISIONS OF THIS RELEASE
AND HAS BEEN ADVISED TO SEEK LEGAL ADVICE REGARDING ALL ITS ASPECTS, AND THAT IN
EXECUTING THIS RELEASE THE UNDERSIGNED HAS ACTED VOLUNTARILY AND HAS NOT RELIED
UPON ANY REPRESENTATION MADE BY THE COMPANY OR ANY OF ITS EMPLOYEES OR
REPRESENTATIVES REGARDING THIS RELEASE’S SUBJECT MATTER AND/OR EFFECT. THE
UNDERSIGNED HAS READ AND FULLY UNDERSTANDS THIS RELEASE AND VOLUNTARILY AGREES
TO ITS TERMS. IN THE EVENT THE UNDERSIGNED HAS NOT SIGNED THIS RELEASE ON OR
PRIOR TO THE DATE THAT IS TWENTY-ONE (21) DAYS FOLLOWING THE TERMINATION DATE
(AS DEFINED IN THE TRANSITION AGREEMENT), OR THE UNDERSIGNED THEREAFTER REVOKES
THIS RELEASE, THE COMPANY SHALL NOT BE OBLIGATED TO PAY TO THE UNDERSIGNED THE
SEPARATION BENEFITS.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
            , 2014.

 

 

Matthew G. McDevitt